Citation Nr: 0403881	
Decision Date: 02/10/04    Archive Date: 02/23/04

DOCKET NO.  97-34 873	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Cryan, Counsel


INTRODUCTION

The veteran had active service from July 1968 to February 
1971, with service in the Republic of Vietnam from July 1969 
to February 1971.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a December 1996 rating decision by the RO. 

The case was remanded by the Board to the RO in August 1999 
for additional development of the record.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran asserts that he has PTSD due to stressful 
experiences during service in Vietnam.  

The veteran's claims file contains numerous outpatient 
treatment reports showing a diagnosis of PTSD.  However, the 
PTSD diagnoses were all based on stressor history as reported 
by the veteran.

In a statement submitted by the veteran in December 1997, he 
reported that he was ambushed by the Viet Cong in May or June 
1970 at the Red Brick Road, "Northwest of Can-Tra."  This 
information was forwarded to the U. S. Armed Services Center 
for Research of Unit Records (USASCRUR) in December 1997.  

In a July 1998 response, USASCRUR noted, among other things, 
that records documented a mortar attack on May 19, 1970 at 
the Dong Tam ICS Site of Company A, 369th Sig Bn., the 
veteran's assigned unit in Vietnam. 

The veteran was afforded a VA examination in March 1999.  The 
examiner indicated that although the veteran reported PTSD, 
he did not receive any combat medals for his service in 
Vietnam, and his reported stressors were not supported by 
service records.  The examiner thus concluded that a 
diagnosis of PTSD secondary to service was currently 
uncertain.  The examiner noted a diagnosis of major 
depression, recurrent, and indicated that there was no 
present evidence that his depressive disorder was secondary 
to PTSD.

Despite the March 1999 examination report, the veteran 
continued to receive therapy, the reports of which document 
numerous diagnoses of PTSD based on the veteran's history.  

The Board remanded the case back to the RO in August 1999 for 
additional development of the record.  After additional 
medical and military evidence was received at the RO, the 
veteran was scheduled for a VA examination in December 2002.  
The veteran apparently failed to report for the scheduled 
examination.  A supplemental statement of the case was issued 
and the case was returned to the Board.  

In January 2004 correspondence submitted directly to the 
Board, the veteran requested another VA examination, stating 
that he never received notification of the VA examination 
scheduled for December 2002.

In light of the foregoing, the Board finds that the case 
should be remanded back to the RO to afford the veteran 
another opportunity to appear for a VA examination.  All 
pertinent treatment records should also be obtained and 
associated with the claims file.  

Finally, the Board notes that the statutes governing 
assistance to claimants and the benefit of the doubt were 
recently amended.  More specifically, the Board notes that 
there has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), now 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002).  This law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims 
(Court) in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order) (holding that VA cannot assist in 
the development of a claim that is not well grounded).  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the Veterans Claims 
Assistance Act of 2000, or filed before the date of enactment 
and not yet final as of that date.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107.  

The regulations implementing the VCAA are codified at 
38 C.F.R. § § 3.102, 3.156(a), 3.159 and 3.326.  Except as 
specifically noted, the new regulations are effective 
November 9, 2000.

In Quartuccio v. Principi, 16 Vet. App. 183 (2002), the Court 
interpreted the VCAA to require that VA has a duty to notify 
the veteran as to the laws and regulations governing his 
appeal, to provide notice as to the type of evidence 
necessary to substantiate the claims, to provide notice of 
the veteran's responsibility to provide evidence, and to 
provide notice of the actions taken by VA.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

The Federal Circuit recently decided the case of Disabled 
American Veterans v. Sec'y of Veterans Affairs, 327 F.3d 1339 
(Fed. Cir. 2003), which made it clear that, absent a waiver, 
the Board cannot consider evidence in the first instance, and 
that all of the evidence must be reviewed by the RO before it 
is reviewed by the Board.  38 U.S.C.A. § 7104(a); Disabled 
Am. Veterans.  

The RO should assure that all development required by the 
VCAA, Quartuccio, and DAV is completed.

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO should take appropriate action 
to contact the veteran in order to 
request that he identify the names, 
addresses, and approximate dates of 
treatment for any VA and non-VA health 
care providers who treated him for PTSD 
and/or an acquired psychiatric disorder, 
not previously identified, from February 
1971 to the present.  After obtaining any 
necessary authorization from the veteran, 
the RO should attempt to obtain copies of 
pertinent treatment records identified by 
the veteran in response to this request, 
which have not been previously secured.  
Once obtained, all records must be 
associated with the claims folder.  

2.  The RO should then schedule the 
veteran for a comprehensive VA 
psychiatric examination.  The claims 
folder must be made available to the 
examiner in connection with the 
examination for review of pertinent 
documents therein.  All indicated testing 
should be conducted.  The examiner should 
specifically include or exclude a 
diagnosis of PTSD.  If PTSD is diagnosed, 
the criteria upon which such diagnosis is 
made, including identification of the 
stressor(s), should be indicated.  The 
examiner must make any diagnosis of PTSD 
based on the diagnostic criteria set 
forth in DSM-IV.  Complete rationale for 
all opinions expressed should be 
provided.  

3.  Following completion of the 
development requested hereinabove, the RO 
must undertake to review the veteran's 
claim.  The RO in this regard must ensure 
that all notification and development 
action required by the Veterans Claims 
Assistance Act of 2000 and Quartuccio is 
completed.  If any benefit sought on 
appeal remains denied, then the veteran 
and his representative should be provided 
with a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response thereto.  

Thereafter, the case should be returned to the Board for the 
purpose of appellate disposition, if in order.  The Board 
intimates no opinion as to the ultimate outcome of this case.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


